     Case 2:15-cr-00042-MLCF-SS Document 67 Filed 07/23/20 Page 1 of 6



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                         CRIMINAL ACTION

v.                                                               NO. 15-0042

STEVEN GAETA                                                     SECTION “F”



                             ORDER AND REASONS


     Before    the   Court   is    Steven      Gaeta’s     pro   se    motion   for

compassionate   release      or   home       confinement   based      on   concerns

arising from the COVID-19 pandemic.             For the reasons that follow,

the motion is DENIED.


                                  Background


     Steven Gaeta is serving a 78-month term of imprisonment,

imposed by Judge Engelhardt in November 2015 following Gaeta’s

plea of guilty to one charge of possessing child pornography in

violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2).                   He is housed

at FCI Oakdale I.     On May 22, 2020, Gaeta lodged a request with

the Bureau of Prisons, through Oakdale personnel, seeking home

confinement based on concerns arising from the COVID-19 pandemic.

That same day, BOP denied the request due to Gaeta’s sex offender




                                         1
    Case 2:15-cr-00042-MLCF-SS Document 67 Filed 07/23/20 Page 2 of 6



status.   Gaeta now seeks compassionate release, or to be placed on

home confinement.


                                   I.

     Congress prescribes certain prerequisites to district court

consideration of motions seeking sentence modifications, including

motions   seeking   compassionate       release.   Title   18   U.S.C.   §

3582(c)(1)(A) provides:


     (c) Modification of an imposed term of imprisonment.--
     The court may not modify a term of imprisonment once it
     has been imposed except that--

     (1) in any case--

     (A) the court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portions if
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that--

     (i) extraordinary and compelling reasons warrant such a
     reduction; or

     (ii) the defendant is at least 70 years of age, has
     served at least 30 years in prison, pursuant to a
     sentence imposed under section 3559(c), for the offense
     or offenses for which the defendant is currently
     imprisoned, and a determination has been made by the
     Director of the Bureau of Prisons that the defendant is
     not a danger to the safety of any other person or the
     community, as provided in section 3142(g);


                                    2
      Case 2:15-cr-00042-MLCF-SS Document 67 Filed 07/23/20 Page 3 of 6



      and that such a reduction is consistent with applicable
      policy statements issued by the Sentencing Commission[.]

Simply put, a defendant must exhaust his remedies with the BOP

before a court may consider a motion for compassionate release.

See, e.g., See, e.g., United States v. Raia, 954 F.3d 594, 596-97

(3d   Cir.    2020)(holding    that    failure     to   comply     with    the    §

3582(c)(1)(A) exhaustion requirement presents “a glaring roadblock

foreclosing compassionate release”); United States v. Alam, 960

F.3d 831, 835-36 (6th Cir. 2020)(declining to carve out a futility

exception to the § 3582(c)(1)(A) exhaustion requirement).                   These

prerequisites, the government submits, have not yet been met.                    The

Court agrees.


      Gaeta   has   failed    to   exhaust   his   request   for    a     sentence

reduction or compassionate release. There is nothing in the record

to indicate that Gaeta has contacted the Warden requesting a

compassionate release reduction-in-sentence. 1           The Director of the



1 Gaeta has directed to the Warden a request for home confinement;
however, he did not request that the Warden recommend a sentence
reduction as required by 18 U.S.C. § 3582(c)(1)(A) and the First
Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,
5239.    The First Step Act of 2018 amended § 3582(c) to allow
prisoners to move for compassionate release on their own behalf.
Before the amendment, only the Director of the Bureau of Prisons
could move for compassionate release.
      Gaeta’s two requests (for compassionate release and for home
confinement) are distinct in kind. “[W]hile the CARES Act allows
a defendant to request home confinement from the warden, it does
not authorize compassionate release, as the compassionate release
statute is separate from the CARES Act.” See, e.g., United States
v. Brown, No. 13-286, 2020 WL 3292874, at *2 (E.D. La. June 18,
                                       3
    Case 2:15-cr-00042-MLCF-SS Document 67 Filed 07/23/20 Page 4 of 6



Bureau of Prisons has not requested compassionate release on the

defendant’s behalf; nor has the defendant (a) “fully exhausted all

administrative rights to appeal” the failure of the Bureau of

Prisons to bring a motion on his behalf, or (b) presented his

request   for   compassionate   release    to    the   Warden   of    Federal

Correctional Institute Oakdale I.       See 18 U.S.C. § 3582(c)(1)(A).

Whether   the   exhaustion   requirement        is   jurisdictional    or    a

mandatory claims-processing rule, it has not been met here.


     Alternatively,    the   government   submits      that   Gaeta   is    not

eligible for compassionate release or a sentence reduction.            Given

Gaeta’s   conviction   for   possession   of     child   pornography,       the

government’s submission appears persuasive; however, the Court

does not reach the merits of Gaeta’s claim because he failed to

exhaust it.


                                  II.


     Gaeta also moves the Court to release him on home confinement

under the Coronavirus Aid, Relief, and Economic Security Act (CARES




2020)(Vance, J.)(noting that the BOP exercises authority on home
confinement requests pursuant to a different statute than the
compassionate release provision of 18 U.S.C. § 3582(c) and
“[c]ourts have therefore found that when a defendant requests only
home confinement from the warden--and not release under the
compassionate release provisions--he has failed to exhaust his
administrative remedies”).    Gaeta’s separate request that this
Court order him released on home confinement is taken up next.
                                   4
    Case 2:15-cr-00042-MLCF-SS Document 67 Filed 07/23/20 Page 5 of 6



Act), PUB. L. NO. 116-136, 134 STAT. 281.         The government argues

that the Court lacks authority to do so.        The Court agrees.


     The CARES Act provides that “the Director of the Bureau [of

Prisons] may lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement

under the first sentence of section 3624(c)(2) of title 18, United

States Code.”     PUB. L. NO. 116-136, 134 STAT. 281, 516 (emphasis

added).    The Director of the Bureau of Prisons “may” do so if “the

Attorney General finds that emergency conditions will materially

affect the functioning of the Bureau[.]” CARES Act, § 12003(b)(2).

The Attorney General has so found. See William P. Barr, Memorandum

for Director of Bureau of Prisons (Apr. 3, 2020). 2            The Court

underscores that, by statute, this authority relative to home

confinement is conferred solely on the Director of the Bureau of

Prisons:    while the Director may “lengthen the maximum amount of

time for which” Gaeta is placed on home confinement, CARES Act, §

12003(b)(2), this Court may not.       See 18 U.S.C. § 3621(b). 3 Gaeta’s

request that this Court release him on home confinement under the

CARES Act therefore must be denied.        As it must, the Court defers




2 Available at https://www.justice.gov/file/1266661/download.
3Placement of inmates is BOP’s prerogative. The Court simply lacks
the power to place Gaeta on home confinement.     See 18 U.S.C. §
3621(b)(“The Bureau of Prisons shall designate the place of the
prisoner’s imprisonment[.]”); see also § 3582(c)(limiting the
Court’s authority to modify or reduce a sentence).
                                   5
    Case 2:15-cr-00042-MLCF-SS Document 67 Filed 07/23/20 Page 6 of 6



to the BOP administrative process concerning requests for home

confinement due to COVID-19 concerns.


                                   ***


     Accordingly,   IT   IS   ORDERED:   that   the   defendant’s   motion

seeking compassionate release is DENIED without prejudice for

failure to exhaust administrative remedies within the Bureau of

Prisons, and his request for home confinement is DENIED.


                              New Orleans, Louisiana, July 23, 2020


                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    6
